Citation Nr: 0104166	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of zero 
percent for defective hearing with perforation of the left 
tympanic membrane.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse. 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in of the Montgomery, 
Alabama (the RO). 

Service connection for defective hearing was established in 
December 1969 and a noncompensable evaluation was assigned 
August 2,1969.  In April 1997, the veteran filed a claim for 
an increased rating for the service-connected defective 
hearing.  An April 1998 rating decision denied this claim.  
The veteran filed a timely appeal.  

An October 1999 rating decision granted service connection 
for post-traumatic stress disorder (PTSD).  A 10 percent 
evaluation was assigned, effective from March 20, 1997.  The 
veteran filed a timely appeal with respect to this 
determination.  In a May 2000 rating decision, the RO 
assigned a 30 percent evaluation to the PTSD effective 
February 14, 2000.  The veteran filed a timely appeal with 
respect to this disability evaluation and the effective date 
of February 14, 2000.  The veteran asserted that an effective 
date of March 20, 1997 was warranted.  In an October 2000 
rating decision, the RO assigned an effective date of March 
20, 1997 to the assignment of the 30 percent rating for the 
PTSD.  The issue of entitlement to an earlier effective date 
for the 30 percent rating for PTSD is no longer before the 
Board since the benefit the veteran sought on appeal has been 
granted.  The issue of entitlement to an increased rating for 
PTSD will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

The veteran's service-connected defective hearing with 
perforation of the left tympanic membrane is principally 
manifested by an average pure tone threshold of 39 decibels 
in the right ear with speech recognition ability of 84 
percent, and average pure tone threshold of 40 decibels in 
the left ear with speech recognition ability of 52 percent. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for defective 
hearing with perforation of the left tympanic membrane have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (effective through June 9, 1999); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
evaluation for his service-connected defective hearing.  In 
the interest of clarity, after reviewing generally applicable 
law and regulations, the Board will discuss the issue on 
appeal.


Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The schedular criteria for defective hearing 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

During the pendency of this appeal, effective June 10, 1999, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Pursuant to VAOPGCPREC 3-2000 (April 
10, 2000), the Board must initially determine whether the 
current or former rating criteria are more favorable to the 
veteran. 

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  

Provisions of Diagnostic Codes 6100 through 6110 prior to 
June 10, 1999

Under the regulations in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability for service-connected defective hearing, the 
Rating Schedule established 11 auditory acuity levels 
designated from level I for essentially normal hearing 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110 (effective prior to June 10, 
1999). 

Provisions of Diagnostic Codes 6100 through 6110 from June 
10, 1999

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2000). 

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.
Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In February 1986, the veteran sustained acoustic trauma due 
to enemy action in Vietnam.  As noted by the Board in the 
Introduction, service connection was granted for defective 
hearing in a December 1969 VA rating decision.

A June 1983 VA examination report indicated that the 
veteran's hearing was normal and that his tympanic membranes 
were intact.

A January 1998 VA audiometric examination report indicates 
that the veteran reported having difficulty understanding 
speech in all situations.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
55
LEFT
25
30
30
45
55

The average puretone threshold for the right ear was 39 
decibels.  The average puretone threshold for the left ear 
was 40 decibels.  Speech audiometry revealed speech 
recognition ability (Maryland CNC Word List) of 84 percent in 
the right ear and 52 percent in the left ear.  The examiner 
indicated that the live voice W22 Word List speech reception 
threshold test was felt to be more accurate for the reported 
threshold.  The Live Voice W22 Word List was 88 percent in 
the right ear and 84 percent in the left ear.  The diagnosis 
was mild to moderate sensorineural hearing loss bilaterally.  


A January 1998 VA ear, nose, and throat examination revealed 
that the veteran's auricles were normal bilaterally.  The 
external auditory canals were normal, bilaterally.  Tympanic 
membranes were normal bilaterally.  There was no middle ear 
effusion or middle ear infectious process noted.  The 
diagnosis was moderate to severe sensorineural hearing loss 
with very poor speech discrimination scores.  

Analysis

Initial matters

Initially, the Board concludes that the statutory duty to 
assist has been satisfied.  The Board finds that there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  The Board notes that the veteran was afforded VA 
examinations in January 1998.  The Board is aware of no 
additional evidence which may be pertinent to an informed 
decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a personal hearing before the 
undersigned in October 2000.  

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist.


Discussion

i.  Schedular considerations

The RO assigned a noncompensable evaluation to the veteran's 
service-connected defective hearing with perforation of the 
left tympanic membrane under the provisions of Diagnostic 
Code 6100.      

As an initial matter, the Board finds that the veteran's 
service-connected defective hearing is most consistent with 
the application of Diagnostic Code 6100, and that diagnostic 
code is the most appropriate.  The veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 6100.  

ii.  Evaluation of the former and revised provisions of the 
provisions of Diagnostic Codes 6100 through 6110

Pursuant to VAOPGCPREC 3-2000, the Board has reviewed both 
the former and revised provisions to determine which version 
is more favorable.  The Board notes that the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered.  Specifically, the pertinent 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions that 
were already the practice of VA. 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Thus, the Board finds that neither version of the regulations 
is more favorable to the veteran.  Therefore, the Board will 
apply the earlier version of the regulation for the period 
prior to the effective date of the change, which is June 10, 
1999 and will apply the revised version from June 10, 1999.  
See VAOPGCPREC 3-2000 (2000).

iii.  Rating of defective hearing prior to June 10, 1999 

The Board finds that the January 1998 VA audiological 
evaluation indicates that the results of the audiological 
testing demonstrates that the veteran's overall bilateral 
hearing loss warrants a 10 percent disability evaluation 
under Diagnostic Codes 6100-6110.  The findings from the 
January 1998 VA audiological examination are representative 
of the veteran's hearing deficit.  The reported 39 decibels 
average pure tone threshold level and 84 percent correct 
speech discrimination score measured for the right ear, when 
entered into Table VI of § 4.85, result in a hearing 
impairment with a numeric designation of II in the right ear.  
The reported 40 decibels average pure tone threshold level 
and 52 percent correct speech discrimination score measured 
for the left ear, when entered into Table VI of § 4.85, 
result in a hearing impairment with a numeric designation of 
VI in the left ear.  By applying the numeric designation of 
II in the right ear and VI in the left ear to Table VII in § 
4.85, a 10 percent evaluation for the veteran's service-
connected bilateral hearing loss is assigned.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999). 

v.  Rating of bilateral hearing loss from June 10, 1999

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2000).  

The Board finds that the January 1998 VA examination was 
conducted by a state-licensed audiologist and all necessary 
tests were performed.

The January 1998 VA examination shows that the veteran has an 
average pure tone threshold of 39 decibels for the right ear, 
with 84 percent speech discrimination.  The veteran has an 
average pure tone threshold of 40 decibels for the left ear, 
with 52 percent speech discrimination.  The only possible 
interpretation of this examination under new regulations is 
that the veteran's hearing loss of the right ear is at level 
II and the veteran's hearing loss in the left ear is at level 
VI.  Therefore, a 10 percent rating is warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000). 

vi.  Conclusion

In summary, the Board finds that the evidence of record 
supports the veteran's claim for an increased evaluation 
under both the current and the former version of the 
regulation.  A 10 percent disability evaluation for the 
service-connected defective hearing is warranted, for the 
reasons and bases described above.

ORDER

The claim for an increased rating for defective hearing with 
perforation of the left tympanic membrane is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  A 10 percent disability rating is 
assigned.


REMAND

The Board has determined that further development is required 
before the issue of entitlement to a disability evaluation in 
excess of 30 percent for the service-connected PTSD can be 
decided on the merits.    

Review of the record reveals that a May 1998 VA psychological 
examination report indicates that the veteran appeared to 
meet the criteria for a diagnosis of PTSD.  Mental status 
examination revealed that the veteran's concentration was 
mildly impaired.  His memory was within normal limits.  He 
denied disturbances of reality contact except for the PTSD 
phenomena which included combat-related flashbacks and 
nightmares.  The veteran was found competent to manage his 
benefits.  


In contrast, a February 2000 VA psychiatric examination 
report indicates that the veteran was not competent to manage 
his benefit payments in his best interest.  Mental status 
examination revealed that the veteran's immediate memory, 
abstract thinking and concentration were poor.  The examiner 
indicated that the veteran's short term memory was 
significantly impaired and arithmetic, reasoning, and 
calculating ability was also extremely low.  The examiner 
concluded that the veteran had significant cognitive 
impairment so that he was incompetent to handle his own 
benefits.  

The examiner indicated that the etiology of such cognitive 
impairment was unclear.  The examiner noted that the veteran 
had severe sleep apnea which may result in mild hypoxia.  The 
examiner also stated that dementia of the Alzheimer's type 
could not be ruled out, although it would be of the early 
onset type.  The examiner stated that it was not clear how 
much of the veteran's cognitive impairments contributed to 
the veteran's decreased functioning and how much the PTSD 
contributed to the decreased functioning.  The Axis I 
diagnosis was PTSD and rule out dementia of the Alzheimer's 
type, early onset, mild.  

In a May 2000 rating decision, the RO found that the veteran 
was not competent to handle disbursement of funds.   

As noted above, VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].  The 
Veterans Claims Assistance Act of 2000 further provides that 
the assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

Based on the February 2000 examination report, the Board 
finds that another VA examination is necessary to determine 
the current severity of the service-connected PTSD and to 
determine what symptomatology is due to the service-connected 
PTSD and what symptomatology is due to any non service-
connected disabilities such as dementia or hypoxia.  

Therefore, this case is remanded for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of any medical 
care providers who have treated him for 
his PTSD.  Any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records. Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

2.  The veteran should be afforded a 
psychological examination and a 
psychiatric examination to determine the 
nature and severity of any 
neuropsychiatric disabilities, including 
his service-connected PTSD.  The 
veteran's VA claims folder and a copy of 
this remand must be made available to the 
examiners for review in conjunction with 
the examinations.  The examiners should 
identify all psychiatric and/or organic 
brain disorders found in addition to the 
PTSD.  To the extent practicable, the 
examiners should specify what 
symptomatology is due to the PTSD and 
what symptomatology is due to non 
service-connected disorders.  If the 
examiners are unable to distinguish the 
symptomatology, this should be so 
indicated in the examination reports.  
Reports of the examinations should be 
associated with the veteran's VA claims 
folder.    

3.  Thereafter, the claim of entitlement 
to an increased disability rating for 
PTSD should be readjudicated by the RO.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and provided an 
opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


________________________
	Barry F. Bohan
	Member
	Board of Veterans' Appeals


 

